Citation Nr: 0835782	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for residuals of a mortar 
shrapnel wound of the left knee.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board reopened and remanded the claim in August 2004 and 
denied it in April 2007.  The veteran appealed to the Court 
of Appeals for Veterans Claims (Court).  The Court vacated 
the April 2007 Board decision and remanded the matter for 
development in compliance with a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand pointed out that the RO had 
requested verification of service and copies of the physical 
examinations at induction and discharge.  It was asserted 
that all service medical records should be requested and 
considered.  

On the February 2003 VA joints examination, the examiner 
concluded that the veteran had some degenerative changes in 
the knee, "but he cannot for sure if this was caused by any 
war injury."  Being sure is not the correct standard for a 
medical opinion.  The veteran's attorney has requested that a 
medical opinion be obtained, which does not address etiology 
to a medical certainty but rather whether it is "as likely 
as not" that the current knee disability is the residual of 
injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the National Personnel 
Records Center for a complete copy of 
all of the veteran's service medical 
records.  

2.  After the above development has 
been completed and any additional 
service medical records are associated 
with the claims folder, the veteran 
should be scheduled for an examination 
of his left knee.  The claims folder 
should be made available to the 
examiner.  The examiner should express 
an opinion as to the current left knee 
diagnosis and whether it is at least as 
likely as not that the current left 
knee disability is the result of injury 
in service.  Any X-ray studies or other 
tests required for a response should be 
done.  The examiner should provide a 
complete explanation for his 
conclusions.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  The AOJ should then readjudicate this 
claim in light of any evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




